Case 7:19-cv-08403-VB Document 17-8 Filed 11/15/19 Page 1 of 6

EXHIBIT “H”
Case 7:19-cv-08403-VB Document 17-8 Filed 11/15/19 Page 2 of 6

   

   

RUSHMORE

LOAN MANAGEMENT
SEAVICES

PO Box 2429
Scottsbluff, NE 69363-2429

Notice Date: June 26, 2019

JONATHAN KUHL

115 MELANIE WAY Loan Number:
HYDE PARK, NY 12538 ILD ID:
Property Address:

115 MELANIE WAY
HYDE PARK, NY 125380000

Dear JONATHAN KUHL,

Please find an enclosed check in the amount of $25,407.50, which represents the initial release of your insurance loss funds for
property repairs.

In order to avoid an unnecessary delay in future releases of funds, please refer to the Claim Procedures sent to you previously
to identify what is required for subsequent disbursements.

If you have any questions, you may write to Rushmore Loan Management Services Loss Draft Department, PO Box 2429,
Scottsbluff, NE 69363-2429, or call our Customer Service Department toll free at (866) 661-9372. Office hours are 7:00 AM
to 7:00 PM, Central Standard Time, Monday through Friday.

Sincerely,

Loss Draft Department

Fax: (866) 321-2435
Case 7:19-cv-08403-VB Document 17-8 Filed 11/15/19 Page 3 of 6

A

RUSHMORE

LOAN MANAGEMENT
SERVICES

 

JONATHAN KUHL

ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information
obtained will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt,
this letter is being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of
personal liability with respect to the debt.

If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
servicer directly to discuss any possible loss mitigation options that may be available to you.

If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is
being sent for information purposes only and does not constitute personal liability with respect to the debt.

LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

Notice of Error Resolution & Information Request Procedures
The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore
Loan Management Services LLC (RLMS). Please keep this document for your records.

Ifyou think an error has occurred on your mortgage account or if you need specific information about the servicing o
your loan, please write us at:
Rushmore Loan Management Services LLC
P.O. Box 52262
Irvine, California 92619-2262

All written requests for information or notices of error should contain the following information:

1. Your name

2. Account number

3. Property Address

4. Description of the error and explanation as to why you believe it is an error or a request for specific

information regarding the servicing of your loan.
5. Current contact information so we may follow up with you.

All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take
up to 45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will
send you a written explanation. You may ask for copies of the documents that we used in our investigation.

HUD STATEMENT

Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved
housing counseling agencies by calling the HUD nationwide toll free telephone at 1-800-569-4287.

Equal Credit Opportunity Act Disclosure

NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the
basis of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a
binding contract); because all or part of the applicant's income derives from any public assistance program; or because the
applicant has in good faith exercised any right under the Consumer Credit Protection Act. The federal agency that administers
compliance with this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW,
Washington, DC 20552.

Rev 4/19
Case 7:19-cv-08403-VB Document 17-8 Filed 11/15/19 Page 4 of 6
STATE SPECIFIC NOTICES

The following notice applies to Arkansas residents only:

Please note that Rushmore Loan Management Services LLC is licensed in Arkansas and that complaints about Rushmore
Loan Management Services LLC may be submitted to the Arkansas Securities Department via the Department's website

(http://www.securities.arkansas.gov/) or toll-free 1-800-981-4429,

The following notice applies to California residents only:

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m. They may not harass you by
using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements or call
you at work if they know or have reason to know that you may not receive personal calls at work. For the most part, collectors
may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another person to
confirm your location or enforce a judgment. For more information about debt collection activities, you may contact the
Federal Trade Commission at 1-877-FTC-HELP (382-4357) or www.ftc.gov.

The following notice applies to Colorado residents only:

Please note: A consumer has the right to request in writing that a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt collector or collection
agency from taking any other action authorized by law to collect the debt.

FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE
www.coag.gov/car. Please be advised that you can reach the Colorado Foreclosure Hotline at 1-877-601-HOPE (601-4673).

Local Rushmore Loan Management Services LLC Agent for Colorado Residents:
Irvin Borenstein
7200 S. Alton Way, #B180
Centennial, CO 80112
303-309-3839

The following notice applies to Hawaii residents only:

Rushmore is licensed by the Division of Financial Institutions for the State of Hawaii. A borrower may file a complaint about
Rushmore Loan Management Services with the Commissioner:

Division of Financial Institutions
Department of Commerce and Consumer Affairs
King Kalakaua Building
335 Merchant Street, Rm. 221
Honolulu, HI 96813

The following notice applies to Massachusetts residents only:

Notice of IMPORTANT RIGHTS: You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment. Any such oral request will be valid for only ten (10) days unless you
provide written confirmation of the request postmarked or delivered within seven (7) days of such request. You may terminate
this request by writing to the creditor.

The following notice applies to North Carolina residents only:

If you believe the loss mitigation request has been wrongly denied, you may file a complaint with the North Carolina
Office of the Commissioner of Banks website, www.nccob.gov .

RUSHMORE LOAN MANAGEMENT SERVICES LLC Branch Addresses:
California Branch: 15480 Laguna Canyon Road, Suite 100, Irvine CA 92618

Texas Branch: 1755 Wittington Place, Suite 400, Dallas TX 75234

Oklahoma Branch: 2000 North Classen Blvd, Suite N3400, Oklahoma City, OK 73106
Case 7:19-cv-08403-VB Document 17-8 Filed 11/15/19 Page 5 of 6

Collection Agency

CA Office License Number: 103651
TX Office License Number: 112248
OK Office License Number: 113559

The following notice applies to New York residents only:

NOTICE PURSUANT TO NEW YORK STATE BANKING REGULATION 419

Rushmore is registered with the Superintendent of Banks for the State of New York. A borrower may file a complaint about
Rushmore Loan Management Services with the New York State Department of Financial Services. A borrower may obtain
further information from the New York State Department of Financial Services by calling the Department’s Consumer
Assistance Unit at 1-800-342-3736 or by visiting the Department’s website at www.dfs.ny.gov.

If you believe the loss mitigation request has been wrongly denied, you may file a complaint with the New York State
Department of Financial Services at 1-800-342-3736 or www.dfs.ny.gov

NMLS Unique ID Number 185729
The following notice applies to Texas residents only:

COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE SENT TO THE DEPARTMENT
OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201, AUSTIN, TX 78705. A TOLL-FREE
CONSUMER HOTLINE IS AVAILABLE AT 1-877-276-5550.

A complaint form and instructions may be downloaded and printed from the Department’s website located at
wivw.sml texas. gov or obtained from the department upon request by mail at the address above, by telephone at its toll-free
consumer hotline listed above, or by email at smlinfogesml texas gov.

The following notice applies to Oregon residents only:

Pursuant to Oregon Revised Statutes 86A.324(1)(i), the Director of the Department of Consumer and Business Services
prescribes by rule. Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. If you
have a question or complaint against a company or individual in the financial services industry, you may file a complaint by

calling the Department at 1-866-814-9710 or by visiting http://dfr.oregon.gov. You may also send your complaints by fax to
503-947-7862, or by mail to: PO Box 14480, Salem, OR 97309-0405.

The following notice applies to Pennsylvania residents only:

The lender shall retain a security interest in the residential real estate unless and until the debt is fully satisfied and the security
interest is released.

The following notice applies to Wisconsin residents only:

This collection agency is licensed by the Division of Banking in the Wisconsin Department of Financial
Institutions, www.wdfi.org.
Case 7:19-cv-08403-VB Document 17-8 Filed 11/15/19 Page 6 of 6 Page :1

   

Samne-|commercial Electronic Office - Transaction Search
igen |Date Printed:10/24/2019 08:20 AM PT

Check 853751 = enn 50 USD

 

 
 

tizan

   
   
 
 
 

Tey] Eos #GEMENT

Ose le) t= separa

Rl. co Tame] oe
osaioiet cieannc *** [RomRenR
| vonreemn [aeeret asriai2013

tot yore
I | ao :
{FOR PAYMENT OF RESTRICTED ESCROW = : *§95, 407.50

* WOIDIFHOT CASHED WITHIN 80 DAYS:

ad Five Thousand Four Par Sen a and 50/100 Dollars

i

 

PAY TO | INTEGRITY PROPERTY NGHT
4 : a Pros AKUHI ,
THEORDER cs MELAME WAY. i
OF | RYDE PARC RY tase :
1
rou ui

 

 

 

= XE
“|

HL SNH YA

W SNIVLNOD INIFNIOO SIE 40 NoWE 3)

won

"MEWIVUALWN CEN

TASIA OL SONY «Sr Iv Ot

 

 

 

 

 

 

 

 

Item Details

Account Number Item Sequence Number 9
Account Name RLMS Disbursement Clearing Bank Id

Check 853751 As Of Date 07/03/2019
Amount 25407.50 USD Debit

Status Check Paid

Posting Date 07/03/2019

Additional Item Details:
CHECK

lo Copyright 2019 Wells Fargo. Allrights reserved.
